476 So. 2d 662 (1985)
STATE of Florida, Petitioner, Cross-Respondent,
v.
William FOREMAN, Respondent, Cross-Petitioner.
No. 66212.
Supreme Court of Florida.
September 26, 1985.
Jim Smith, Atty. Gen., and Davis G. Anderson, Jr., Tampa, for petitioner, cross-respondent.
*663 James Marion Moorman, Public Defender and Deborah K. Brueckheimer, Asst. Public Defender, Tenth Judicial Circuit, Clearwater, for respondent, cross-petitioner.
EHRLICH, Justice.
We took jurisdiction in this case to answer a question certified to be of great public importance in Foreman v. State, 458 So. 2d 1213 (Fla. 2d DCA 1984). Art. V, § 3(b)(5), Fla. Const.
The question certified is:
MAY A DEFENDANT BE CONVICTED AND SENTENCED FOR BOTH SEXUAL BATTERY AND FIRST DEGREE BURGLARY PUNISHABLE BY LIFE (WHICH IS ENHANCED FROM BURGLARY TO FIRST DEGREE BURGLARY PUNISHABLE BY LIFE BY REASON OF THE COMMISSION OF ASSAULT OR BATTERY IN THE COURSE OF THE BURGLARY) WHEN THE SEXUAL BATTERY IS THE SAME CONDUCT ON THE BASIS OF WHICH THE BURGLARY CHARGE IS SO ENHANCED?
On the authority of Wicker v. State, 462 So. 2d 461 (Fla. 1985), we answer the question in the affirmative and quash the decision of the district court. We remand for further proceedings in accord with this opinion.
It is so ordered.
BOYD, C.J., and ADKINS, McDONALD and SHAW, JJ., concur.
OVERTON, J., dissents.